Citation Nr: 1546984	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-07 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 10 percent, for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether there was clear and unmistakable error (CUE) in a June 2010 Regional Office decision that denied entitlement to service connection for right knee and hip disorders.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his father.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 2003 to June 2007.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, and October 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed from denials of service connection and an initial rating assigned in these decisions, and in March 2014 the Board remanded these matters for additional development and adjudicatory actions. 
 
The Veteran testified via video conference from the RO in Muskogee, Oklahoma before the undersigned Acting Veterans Law Judge in November 2013.

In an RO decision of June 2010, entitlement to service connection for disorders of the right knee and right hip were denied.  The Veteran did not appeal from these decisions within one year, and the denials became final.  In October 2011, the Veteran submitted claims to revise the June 2010 decision, arguing that the decisions contained CUE.  In the course of arguing in support of his CUE claim, the Veteran also raised claims to reopen the previously denied claims under the provisions of 38 U.S.C.A. § 5108 (West 2014).  

Where new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  In contrast, where CUE is found in a prior rating decision, the prior decision will be reversed or revised and, for the purpose of authorizing benefits, the rating or other adjudicative decisions which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 3.105(a).

Thus, a claim to reopen and a claim of CUE are substantially different matters and must be afforded unique care in development and adjudication.  Here, claims to reopen the Veteran's previously denied claims of entitlement to service connection for right knee and right hip disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) during service, and bilateral hearing loss is related to such exposure.

2.  Throughout the initial rating period, PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency due to such symptoms as irritability, chronic sleep impairment, mild memory loss.

3.  In a June 2010 decision, the Board denied service connection for left knee and right ankle disabilities.
 
4.  The Veteran has failed to clearly and specifically set forth why the result of a June 2010 decision would have been manifestly different but for the alleged errors.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1154(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).

2.  The criteria for an initial rating of 30 percent, but not higher, for PTSD have been nearly approximated throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  Because the pleading requirements of a motion for revision of a decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. §§ 5112, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss

The Veteran contends that he has a current hearing loss disability, and that such disability is related to service.  Specifically, he has asserted that exposure to acoustic trauma, including M-16 rifle fire and both outgoing and incoming artillery, caused hearing loss.  The Veteran's service records confirm receipt of numerous awards and decorations, including the Combat Action Ribbon, and based on the record the Board finds that the Veteran served in combat.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2014), with respect to combat veterans, VA shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d) (2014).

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).   

Given the foregoing, the Board finds that the Veteran was, in fact, exposed to loud noises during service, as he reports.  However, mere exposure to loud - and even potentially harmful - sounds does not alone warrant service connection.  Rather, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss is considered an organic disease of the nervous system and is therefore a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As an initial matter, the Board notes that VA considers "normal" hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran may report exposure to loud noise and perceived reduction in hearing acquit, and to the extent that these are capable of lay observation, his reports are admissible and probative evidence for consideration by the Board.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to opine as to whether any such reduction in hearing acuity amounted to clinically abnormal hearing loss as this is a complex medical determination, well beyond the scope of lay observation.

At induction, the Veteran's hearing was normal, and on audiological evaluation in June 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
-5
LEFT
15
5
0
5
0
	

In June 2006 audiological evaluation revealed pure tone thresholds had changed to:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
15
10
LEFT
30
15
10
10
10

The foregoing reflects that at 500 hertz, hearing had dropped below the 20 decibel "normal" threshold.  In March 2007, hearing in the right ear had returned to normal, while left ear hearing at 500 hertz was still below such threshold:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
0
0
LEFT
30
10
0
5
10

While the Veteran's hearing was less than normal in the left ear, and thus shows a significant threshold change at 500 hertz from induction, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Following separation from active service in June 2007, private audiological evaluation in October 2011 showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
10
LEFT
30
10
5
10
15

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 76 percent in the left ear using Maryland CNC Word List evaluation.  The Veteran told the evaluating audiologist that he had been exposed to noise from gunshots, explosions, and aircraft engines during service, and felt that these exposures had caused hearing loss and tinnitus.  Hearing loss was manifest in part by difficulty hearing normal conversational speech when background noise was present.  The private audiologist reported that the Veteran's hearing was within normal limits in the both ears at all frequencies other than at 500 Hz in the left ear, which amounted to "a mild hearing loss."  The audiologist opined that "[a]fter reviewing the [V]eteran's reported service history it is at least as likely as not that the [V]eteran's hearing loss . . . [is] the result of his exposure to hazardous noise while in the service as gunfire, explosions, and aircraft engines are known to produce hazardous noise levels." 

In June 2012, the Veteran reported to a private examiner that he had been exposed to loud noises during basic training and had been around multiple fire fights and explosions during service.  The evaluating physician reviewed the October 2011 private audiogram and commented that it was "consistent with loud noise exposures while in military service causing noise induced injury to the [V]eteran's hearing cells."  The examiner went on to state that "[z]ero percent disability due to hearing loss does not mean that there should not be an accepted service connected
hearing loss finding," and commented that "[a] VA hearing loss rating is frequently lower than impairment rating of other systems such as the American Medical Association's, Guides to the Evaluation of Permanent Impairment," because VA takes in to consideration "both the pure tone audiogram results plus the Maryland CNC Speech Discrimination Test."  Although the physician's opinion that the Veteran's audiogram was consistent with loud noise exposure is competent and probative, the Board notes that his suggestion that current audiometric results should not preclude entitlement to service connection is a legal determination outside the purview of a medical doctor.

On VA examination in December 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
10
LEFT
25
10
20
15
30

Speech audiometry revealed speech recognition ability of 100 percent in both ears, and the speech discrimination score was reportedly "appropriate for this Veteran," according to the examiner.  Based on such testing, the examiner diagnosed the Veteran with normal hearing in the right ear and sensorineural hearing loss in the left.  In both ears there had been "significant changes in hearing thresholds in service," and the examiner expressly reviewed the Veteran's in-service audiograms before concluding that his "hearing loss occur[ed] as a direct result of exposure to high intensity sound" during service. 

Due to discrepancies in speech recognition testing between the June 2007 private evaluation and the December 2012 VA examination, the Board ordered that a new examination be conducted, and in July 2014, audiometric evaluation revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
0
10
10
LEFT
25
15
10
15
15

Speech audiometry revealed speech recognition ability of 96 percent in both ears, and the use of word recognition scores were again "appropriate for this Veteran."  The examiner considered both in-service and post-service audiometric testing as well as the results of prior speech recognition testing.  She concluded that "excellent speech recognition scores were . . . consistent with [the 2012 examiner's] pure tone thresholds," and that such scores were "believed to have good reliability."  She failed, however, to identify any reason to doubt the results of October 2011 speech recognition testing.

The Board finds that although the most recent audiologic testing shows that the Veteran's hearing loss does not currently meet VA's definition of a disability, the evidence nonetheless demonstrates that his hearing loss has been disabling at some point during the period on appeal.  To reiterate, VA regulation considers reductions in pure tone thresholds to be disabling only when any one of the frequencies 500, 1000, 2000, 3000 or 4000 hertz is 40 decibels or greater, or when at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater, and at no time has the Veteran's hearing met these thresholds.  Otherwise the evidence must reflect speech recognition scores of less than 94 percent.  The Board thus finds that the October 2011 private audiological evaluation which reflected speech recognition abilities of 88 percent in the right ear and 76 percent in the left ear to be probative of a hearing loss disability during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Reviewing audiologists in 2011 and 2012, as well as the reviewing physician in 2012 all agreed that to the extent that the Veteran has hearing loss, such hearing loss is related to his in-service noise exposure.  The Board finds such opinions to be probative, and accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the February 2011 decision on appeal, the Veteran was awarded service connection for PTSD and granted an initial 10 evaluation, effective December 12, 2010.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 10 percent rating is assigned for a showing of occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or if the veteran's symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411 (2014).

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 30 percent rating, but no higher, throughout the period on appeal.  Specifically, PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency due to such symptoms as irritability, chronic sleep impairment, and mild memory loss.

During his November 2013 hearing before the undersigned, the Veteran reported that he rarely socializes, has only one friend, and that his activities are generally limited to going work and returning home.  The Veteran also indicated that he was undergoing no ongoing mental health treatment, and thus the Board is left primarily with VA and private examinations and the Veteran's own testimony to consider in evaluating his current level of symptomatology.

On VA examination in February 2011, the Veteran reported insomnia with nightmares, flashbacks, hypervigilance, and irritability, and indicated that these symptoms affect his total daily functioning, and as a result he is at times "unbearable."  Specifically, he becomes angry and irritated with others easily, and his relationship with a prior supervisor was poor, though his relationship with his co-workers was fair.  The Veteran demonstrated persistent avoidance behavior, with increased arousal causing impairment in social, occupational, and other areas of functioning.  PTSD symptoms were "mild or transient" and caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  The examiner opined that the Veteran was able to establish and maintain effective work and social relationships, noting that he was also able to maintain effective family role functioning.  Regarding mental status examination, this revealed the Veteran to be oriented within normal limits, with appropriate behavior, normal mood, affect, speech, and concentration.  The Veteran denied panic attacks, and any history of delusions or hallucinations.  Thought process was appropriate, judgement was not impaired, and both abstract thinking and memory were within normal limits.

In July 2011 the Veteran contended that the last time he had worked was in November 2010, and the fact that he was unemployed on examination in February 2011 indicated that a higher rating was warranted.  To that ends the Board notes that the Veteran asserted that he had held a good relationship with his prior supervisor and that it was only after a new supervisor was introduced that he was let go.  During his examination the Veteran asserted that his then-current unemployment was not due, primarily, to the effects of mental symptoms, and during his November 2013 hearing he suggested that he had been fired as a discriminatory act due to his status as a veteran - rather than as a result of mental health symptoms.

Private evaluation in October 2011 revealed reexperiencing recurrent and intrusive recollections of traumatic in-service events; recurrent distressing dreams of the events; feeling as if the traumatic events at times were recurring; becoming easily startled; intense psychological distress at exposure to cues that symbolize or resemble aspects of the events; efforts to avoid thoughts associated with the events; efforts to avoid activities, places, or people that arouse recollections of the events; difficulty with personal relationships; somatic problems; difficulty with sleep; hypervigilance; feelings of anxiety; feelings of anger; depression; and some difficulty with memory.  The foregoing symptoms reportedly contributed to some impairment in occupational functioning, and significant impairment in social functioning.  In addition to these symptoms, the Veteran reported that he had not worked since November of 2010, at which time he had been an investigator in a sheriff's office, but that he was "not rehired when the new sheriff won the election."  The Veteran stated that "everyone thinks I'm an [expletive]," and this is the reason he has difficulty finding new employment.

On mental status examination, affect was appropriate, speech and language were within normal limits, and thought processes were coherent and relevant.  No perceptual problems were observed, however the Veteran did report experiences of depersonalization, as well as flashbacks and auditory hallucinations while at home.  He also described significant difficulty with short term memory, though he demonstrated no difficulty with immediate retention and recall.  

At a VA examination in July 2014, the Veteran's PTSD diagnosis was confirmed, however it was noted that the Veteran also carried a diagnosis of alcohol use disorder.  Following an extremely thorough evaluation, the examiner determined that symptoms attributable to PTSD included: nightmares; avoidance of crowds and surprises; increased irritability; ongoing negative views of the world; watchfulness; and poor sleep.  The "majority of the Veteran's social and occupational impairment is a result of . . . [s]ymptoms attributable to the diagnosis of PTSD," rather than his alcohol use disorder.   Overall, the examiner stated that the Veteran's current level of symptomatology did not "represent a substantial change in functioning from his prior [VA examination]" in February 2011.

To the extent that symptoms such as mild memory loss and sleep impairments with nightmares are capable of lay observation, the Veteran endorsements of such symptomatology are admissible and probative of his current mental health symptoms.  Layno, 6 Vet. App. 465.  To that end, the Board noted that the July 2014 VA examiner's findings are largely consistent with the Veteran's own reports, adding additional probative weight to both.  With regard to the Veteran's July 2011 contention that the lack of employment was evidence of occupational impairment, the Board agrees, and such impairment is reflected in the assignment of a 30 percent rating.  However, the Veteran's level of impairment simply has not more closely mirrored the criteria for a rating of greater than 30 percent.  Specifically, there has been no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; impaired judgment or abstract thinking; or disturbances of either motivation or mood.

Having determined that a schedular rating of 30 percent, but not greater, is warranted, Board has also considered whether referral for an extraschedular rating is needed.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the /Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess his disability level and symptomatology.  The schedular rating criteria specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include nightmares and other sleep impairment, anger, irritability, and mild memory loss.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities - traumatic brain injury, headaches, conjunctivitis of the eyes, tinnitus, hearing loss, and a left knee disability - in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Accordingly, the Board concludes that PTSD has been 30 percent disabling, and no higher, throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of PTSD - in fact, the Veteran has been unemployed for only portions of the period on appeal - and he has repeatedly indicated that he does not assert as much.  The Board also finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, no discussion or remand of such a claim in warranted.  

Clear and Unmistakable Error

In a June 2010 decision, the RO denied entitlement to service connection for right hip and knee disorders.  In its decision, the RO found that "[s]ervice treatment records show no complaints of, treatment for, or a diagnosis of right knee [or hip] condition," and that "[n]o other evidence has been received to show you were diagnosed with a right knee [or hip] condition in service."  The Veteran did not appeal from the decision within one year, and it became final.  However, in a statement received by VA in October 2011, the Veteran sought to revisit the RO's determinations regarding his knee and hip "based on clear and unmistakable error."

An unappealed rating decision is final based on the evidence of record and may not be revised based on the record unless it is shown that the decision involved clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2014).  There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error;" it is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  When attempting to raise a valid claim based upon CUE, an appellant must not only identify what the alleged error was, but also give "persuasive reasons . . . as to why the result would have been manifestly different but for the alleged error."  Fugo, 6 Id. at 44 (emphasis original).

In a July 2011 statement, the Veteran stated that the RO committed CUE in failing to recognize service treatment records reflecting "(1) bilateral tibial tendinitis with recurrent swelling in 2003, and (2) bilateral knee tendinitis in 2004."  The Board notes that the June 2010 RO decision at issue does indeed state that the Veteran had no complaints, treatment, or diagnosis referable to the right knee or hip.  An RO's "clear" denial of the existence of evidence in the claims file sufficient to satisfy first prong of a CUE analysis.  Bouton v. Peake, 23 Vet. App. 70 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000).  In this case, however, even assuming that service treatment records reflect both knee and hip symptoms, the Veteran has nonetheless failed to effectively assert whether, and how, "the result would have been manifestly different but for the alleged error."  Fugo, at 44.

As the United States Court of Appeals for Veterans Claims (Court) has held, "the proper remedy for the Board, when confronted with an inadequately plead CUE claim, whether that claim collaterally attacks a Board decision, see 38 C.F.R. 20.1404(b) (2002), or an RO decision, see 38 C.F.R. § 3.105(a), is to dismiss that challenge without prejudice."  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Accordingly, the Veteran's appeal as to whether the June 2010 RO decision denying service connection for right knee and hip disorders was based on CUE is dismissed without prejudice to refiling.  To be clear, the Veteran is not prevented from attempting again to effectively raise a claim to revisit the RO decision at issue based on CUE, and he is reminded that the first element of such a claim has already been effectively met.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in April 2010, January 2011, October 2011, and by way of a July 2014 statement of the case.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Irrespective of the foregoing, VA does not have a duty to notify the Veteran regarding his right hip and knee claims because these issues involves a motion for review of a prior final RO decision on the basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  

Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issues on appeal, all issues were readjudicated, most recently, with the issuance of a supplemental statement of the case in November 2014, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran's PTSD appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in February 2011, December 2012, and two examinations in July 2014 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record. To the extent that the February 2012 examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his mental health symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, in March 2014 the Board remanded the issues of service connection for hearing loss, a higher initial rating for PTSD, and whether there was CUE in a June 2010 decision that denied entitlement to service connection for right leg and hip disorders.  Since that time, the ordered VA examinations were completed in July 2014, and following the issuance of proper notice as part of a November 2014 statement of the case, the RO readjudicated that CUE-related issues in a supramental statement of the case in June 2015.  Given the post-remand actions, the Board finds that the RO substantially complied with the March 2014 remand directives regarding the issues on appeal.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for bilateral hearing loss is granted.

An initial rating of 30 percent, and no higher, for PTSD is granted.

The request for revision of a June 2010 RO rating decision on the basis of CUE is dismissed without prejudice.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


